

116 HR 5747 IH: St. Croix National Heritage Area Act
U.S. House of Representatives
2020-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5747IN THE HOUSE OF REPRESENTATIVESFebruary 3, 2020Ms. Plaskett (for herself, Miss González-Colón of Puerto Rico, Mrs. Radewagen, and Mr. San Nicolas) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo establish the St. Croix National Heritage Area, and for other purposes.
	
 1.Short titleThis Act may be cited as the St. Croix National Heritage Area Act. 2.St. Croix National Heritage Area (a)DefinitionsIn this section:
 (1)Heritage areaThe term Heritage Area means the St. Croix National Heritage Area established by subsection (b)(1). (2)Local coordinating entityThe term local coordinating entity means the local coordinating entity for the Heritage Area designated by subsection (b)(4).
 (3)Management planThe term management plan means the management plan for the Heritage Area required under subsection (d). (4)MapThe term map means the map entitled Proposed St. Croix National Heritage Area and dated ________.
 (5)SecretaryThe term Secretary means the Secretary of the Interior. (6)St. CroixThe term St. Croix means St. Croix, Virgin Islands of the United States.
 (7)StateThe term State means the Virgin Islands of the United States. (b)St. Croix National Heritage Area (1)EstablishmentThere is established in the State the St. Croix National Heritage Area.
 (2)Conceptual boundariesThe Heritage Area shall consist of the island of St. Croix. (3)MapA map of the Heritage Area shall be—
 (A)included in the management plan; and (B)on file and available for public inspection in the appropriate offices of the National Park Service.
					(4)Local coordinating entity
 (A)In generalThe local coordinating entity for the Heritage Area shall be the Virgin Islands State Historic Preservation Office.
 (B)Consultation requirementThe Virgin Islands State Historic Preservation Office shall consult with a broad cross section of public, private, and nongovernmental sectors including businesses, individuals, agencies, and organizations that were involved in the planning and development of the Heritage Area before the date of the enactment of this Act.
					(c)Administration
 (1)AuthoritiesFor purposes of carrying out the management plan, the Secretary, acting through the local coordinating entity, may use amounts made available under this section to—
 (A)make grants to the State or a subdivision of the State, nonprofit organizations, and other persons; (B)enter into cooperative agreements with, or provide technical assistance to, the State or a subdivision of the State, nonprofit organizations, and other interested parties;
 (C)hire and compensate staff, which shall include individuals with expertise in natural, cultural, and historical resources protection, and heritage programming;
 (D)obtain money or services from any source including any that are provided under any other Federal law or program;
 (E)contract for goods or services; and (F)undertake to be a catalyst for any other activity that furthers the Heritage Area and is consistent with the approved management plan.
 (2)DutiesThe local coordinating entity shall— (A)in accordance with subsection (d), prepare and submit a management plan for the Heritage Area to the Secretary;
 (B)assist units of local government, regional planning organizations, and nonprofit organizations in carrying out the approved management plan by—
 (i)carrying out programs and projects that recognize, protect, and enhance important resource values in the Heritage Area;
 (ii)establishing and maintaining interpretive exhibits and programs in the Heritage Area; (iii)developing recreational and educational opportunities in the Heritage Area;
 (iv)increasing public awareness of, and appreciation for, natural, historical, scenic, and cultural resources of the Heritage Area;
 (v)protecting and restoring historic sites and buildings in the Heritage Area that are consistent with Heritage Area themes;
 (vi)ensuring that clear, consistent, and appropriate signs identifying points of public access, and sites of interest are posted throughout the Heritage Area; and
 (vii)promoting a wide range of partnerships among governments, organizations, and individuals to further the Heritage Area;
 (C)consider the interests of diverse units of government, businesses, organizations, and individuals in the Heritage Area in the preparation and implementation of the management plan;
 (D)conduct meetings open to the public at least semiannually regarding the development and implementation of the management plan;
 (E)for any year that Federal funds have been received under this section— (i)submit an annual report to the Secretary that describes the activities, expenses, and income of the local coordinating entity (including grants to any other entities during the year that the report is made);
 (ii)make available to the Secretary for audit all records relating to the expenditure of the funds and any matching funds; and
 (iii)require, with respect to all agreements authorizing expenditure of Federal funds by other organizations, that the organizations receiving the funds make available to the Secretary for audit all records concerning the expenditure of the funds; and
 (F)encourage by appropriate means economic viability that is consistent with the Heritage Area. (3)Prohibition on the acquisition of real propertyThe local coordinating entity shall not use Federal funds made available under this section to acquire real property or any interest in real property.
				(d)Management plan
 (1)In generalNot later than 3 years after the date of enactment of this Act, the local coordinating entity shall submit to the Secretary for approval a proposed management plan for the Heritage Area.
 (2)RequirementsThe management plan shall— (A)incorporate an integrated and cooperative approach for the protection, enhancement, and interpretation of the natural, cultural, historic, scenic, and recreational resources of the Heritage Area;
 (B)take into consideration State plans; (C)include—
 (i)an inventory of— (I)the resources located in the core area described in subsection (b)(2); and
 (II)any other property in the core area that— (aa)is related to the themes of the Heritage Area; and
 (bb)should be preserved, restored, managed, or maintained because of the significance of the property; (ii)describe comprehensive policies, goals, strategies and recommendations for telling the story of the heritage of the area covered by the designation and encouraging long-term resource protection, enhancement, interpretation, funding, management, and development;
 (iii)a description of actions that governments, private organizations, and individuals have agreed to take to protect the natural, historical and cultural resources of the Heritage Area;
 (iv)a program of implementation for the management plan by the local coordinating entity that includes a description of—
 (I)actions to facilitate ongoing collaboration among partners to promote plans for resource protection, restoration, and construction; and
 (II)specific commitments for implementation that have been made by the local coordinating entity or any government, organization, or individual for the first 5 years of operation;
 (v)the identification of sources of funding for carrying out the management plan; (vi)analysis and recommendations for means by which State and Federal programs may best be coordinated to carry out this section; and
 (vii)a business plan that describes the role, operation, financing, and functions of the local coordinating entity and of each of the major activities contained in the management plan and provides adequate assurances that the local coordinating entity has the partnerships and financial and other resources necessary to implement the management plan for the National Heritage Area; and
 (D)recommend policies and strategies for resource management that consider and detail the application of appropriate land and water management techniques, including the development of intergovernmental and interagency cooperative agreements to protect the natural, historical, cultural, educational, scenic, and recreational resources of the Heritage Area.
 (3)DeadlineIf a proposed management plan is not submitted to the Secretary by the date that is 3 years after the date of enactment of this Act, the local coordinating entity shall be ineligible to receive additional funding under this section until the date that the Secretary receives and approves the management plan.
				(4)Approval or disapproval of management plan
 (A)In generalNot later than 180 days after the date of receipt of the management plan under paragraph (1), the Secretary, in consultation with the State, shall approve or disapprove the management plan.
 (B)Criteria for approvalIn determining whether to approve the management plan, the Secretary shall consider whether— (i)the local coordinating entity is representative of the diverse interests of the Heritage Area;
 (ii)the local coordinating entity has afforded adequate opportunity, including public hearings, for public and governmental involvement in the preparation of the management plan; and
 (iii)the resource protection and interpretation strategies contained in the management plan, if implemented, would adequately protect the natural, historical, and cultural resources of the Heritage Area.
 (C)Action following disapprovalIf the Secretary disapproves the management plan under subparagraph (A), the Secretary shall— (i)advise the local coordinating entity in writing of the reasons for the disapproval;
 (ii)make recommendations for revisions to the management plan; and (iii)not later than 180 days after the receipt of any proposed revision of the management plan from the local coordinating entity, approve or disapprove the proposed revision.
						(D)Amendments
 (i)In generalThe Secretary shall approve or disapprove each amendment to the management plan that the Secretary determines make a substantial change to the management plan.
 (ii)Use of fundsThe local coordinating entity shall not use Federal funds authorized by this section to carry out any amendments to the management plan until the Secretary has approved the amendments.
						(e)Relationship to other federal agencies
 (1)In generalNothing in this section affects the authority of a Federal agency to provide technical or financial assistance under any other law.
 (2)Consultation and coordinationThe head of any Federal agency planning to conduct activities that may have an impact on the Heritage Area is encouraged to consult and coordinate the activities with the Secretary and the local coordinating entity to the maximum extent practicable.
 (3)Other federal agenciesNothing in this section— (A)modifies, alters, or amends any law or regulation authorizing a Federal agency to manage Federal land under the jurisdiction of the Federal agency;
 (B)limits the discretion of a Federal land manager to implement an approved land use plan within the boundaries of the Heritage Area; or
 (C)modifies, alters, or amends any authorized use of Federal land under the jurisdiction of a Federal agency.
 (f)Private property and regulatory protectionsNothing in this section— (1)abridges the rights of any property owner (whether public or private), including the right to refrain from participating in any plan, project, program, or activity conducted within the Heritage Area;
 (2)requires any property owner to permit public access (including access by Federal or State agencies) to the property of the property owner, or to modify public access or use of property of the property owner under any other Federal or State law;
 (3)alters any duly adopted land use regulation, approved land use plan, or other regulatory authority of any Federal or State agency, or conveys any land use or other regulatory authority to the local coordinating entity;
 (4)authorizes or implies the reservation or appropriation of water or water rights; (5)diminishes the authority of the State to manage fish and wildlife, including the regulation of fishing and hunting within the Heritage Area; or
 (6)creates any liability, or affects any liability under any other law, of any private property owner with respect to any person injured on the private property.
				(g)Evaluation; report
 (1)In generalNot later than 3 years before the date on which authority for Federal funding terminates for the Heritage Area, the Secretary shall—
 (A)conduct an evaluation of the accomplishments of the Heritage Area; and (B)prepare a report in accordance with paragraph (3).
 (2)EvaluationAn evaluation conducted under paragraph (1)(A) shall— (A)assess the progress of the local coordinating entity with respect to—
 (i)accomplishing the purposes of this section for the Heritage Area; and (ii)achieving the goals and objectives of the approved management plan for the Heritage Area;
 (B)analyze the Federal, State, and private investments in the Heritage Area to determine the leverage and impact of the investments; and
 (C)review the management structure, partnership relationships, and funding of the Heritage Area for purposes of identifying the critical components for sustainability of the Heritage Area.
					(3)Report
 (A)In generalBased on the evaluation conducted under paragraph (1)(A), the Secretary shall prepare a report that includes recommendations for the future role of the National Park Service, if any, with respect to the Heritage Area.
 (B)Required analysisIf the report prepared under subparagraph (A) recommends that Federal funding for the Heritage Area be reauthorized, the report shall include an analysis of—
 (i)ways in which Federal funding for the Heritage Area may be reduced or eliminated; and (ii)the appropriate time period necessary to achieve the recommended reduction or elimination.
 (C)Submission to congressOn completion of the report, the Secretary shall submit the report to— (i)the Committee on Energy and Natural Resources of the Senate; and
 (ii)the Committee on Natural Resources of the House of Representatives. (h)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,000,000, of which not more than $1,000,000 may be made available for any fiscal year.
 (i)Termination of authorityThe authority of the Secretary to provide assistance under this section terminates on the date that is 15 years after the date of enactment of this Act.
			